                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

CHRISTOPHER WEST,                                 )
                                                  )
              Plaintiff,                          )
                                                  )
              vs.                                 )     Case No. 4:17-cv-02286-AGF
                                                  )
NANCY A. BERRYHILL, Acting                        )
Commissioner of Social Security, 1                )
                                                  )
              Defendant.                          )

                             MEMORANDUM AND ORDER

       This action is before the Court for judicial review of the final decision of the

Commissioner of Social Security finding that Plaintiff Christopher West is not disabled

and thus not entitled to disability insurance benefits under Title II of the Social Security

Act, 42 U.S.C. §§ 401-434. For the reasons set forth below, Commissioner’s decision is

affirmed.

                                     BACKGROUND

       The Court adopts the facts set forth in Plaintiff’s Statement of Uncontroverted Facts

(ECF No. 21) and Defendant’s Statement of Additional Facts (ECF No. 26-2), which

Plaintiff has not opposed. Together, these statements provide a fair description of the




1
  Nancy A. Berryhill is now the Acting Commissioner of Social Security. Pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure, she is substituted for Acting
Commissioner Carolyn W. Colvin as the Defendant in this suit.
                                              1
record before the Court. Specific facts will be discussed as needed to address the parties’

arguments.

       Plaintiff, a veteran born November 9, 1978, was diagnosed with post-traumatic

stress disorder (PTSD) after serving in Iraq in 2008 and 2009. He was most recently

employed by the Parks Department of University City until August 31, 2012, when he was

terminated due to aggressive behavior. In September 2013, Plaintiff underwent a

compensation and pension (C&P) examination conducted by a psychologist, Dr. Martina

Ritchhart, through the Veterans’ Administration (VA). After reviewing Plaintiff’s

medical records and interviewing Plaintiff, Dr. Ritchhart gave Plaintiff a global assessment

of functioning (GAF) 2 of 52 and concluded that, although Plaintiff’s PTSD symptoms

impaired his ability to cope with life stressors, those symptoms did not render him

incapable of working. Dr. Ritchhart suggested that, given Plaintiff’s “difficulty in

forming and maintaining alliances with co-workers,” he may be suited for independent,

autonomous work with adequate leadership. In January 2016, Plaintiff received a VA

rating entitling him to VA benefits on the basis of unemployability due to

service-connected disability as of October 13, 2015. In January 2017, a VA psychologist,

2
  A GAF score represents a clinician’s judgment of an individual’s overall ability to
function in social or occupational settings, not including impairments due to physical or
environmental limitations. Diagnostic & Statistical Manual of Mental Disorders (4th ed.)
(DSM-IV) at 32. GAF scores of 31 to 40 indicate some impairment in reality testing or
communication or “major” impairment in social or occupational functioning; scores of 41
to 50 reflect “serious” impairment in these functional areas; scores of 51 to 60 indicate
“moderate” impairment; scores of 61 to70 indicate “mild” impairment. However, in
recent years, the agency has recognized, and the Eighth Circuit has noted, that GAF scores
have limited importance. Nowling v. Colvin, 813 F.3d 1110,1115 n.3 (8th Cir. 2016).
                                             2
Dr. Joseph Daus, issued a treating source statement indicating that Plaintiff had been

enrolled in a VA mental health intensive case management program since February 2016

and was meeting “near-weekly” with a social worker.

       Citing the date of termination of his last employment (August 31, 2012) as the date

of onset of his disability, Plaintiff applied for disability benefits on March 28, 2016. His

application was denied at the initial administrative level, and he thereafter requested a

hearing before an Administrative Law Judge (ALJ). On February 15, 2017, the ALJ heard

the testimony of Plaintiff, who was represented by counsel, and of vocational expert (VE)

Jennifer Smidt.

       Evidentiary Hearing and ALJ’s Decision

       At the administrative hearing, Plaintiff testified that he attended community college

briefly but dropped out. He shops and cooks for himself, takes care of his daughter on

weekends, is able to concentrate and focus his attention “if it’s something [he’s] truly

interested in,” and gets anxious in public and is easily angered. He further testified that he

was fired from his last job because his co-workers were afraid of him, and he had been

charged with assault after holding a gun to his sister’s head and threatening to kill her.

       By decision dated April 6, 2017, the ALJ determined that Plaintiff had the severe

impairments of PTSD, mood disorder (referenced as major depressive disorder and

adjustment disorder in the medical records), alcohol abuse, a history of a gunshot wound to




                                              3
the abdomen, small bi-malleolar spurs of the ankle, and mild concussion symptoms. 3 The

ALJ found that the severity of Plaintiff’s mental impairments, considered singly and in

combination, did not meet or medically equal the criteria of listings 12.02 (neurocognitive

disorders), 12.04 (depressive, bipolar, and related disorders), and 12.15 (trauma- and

stressor-related disorders). These conditions are not deemed disabling unless functional

limitations known as “Paragraph B criteria” are present, meaning a claimant has one

extreme or two marked functional limitations in his ability to: (1) understand, remember, or

apply information; (2) interact with others; (3) concentrate, persist, or maintain pace; and

(4) adapt or manage oneself. 20 C.F.R. § 404.1520a(c)(3). 4 Here, the ALJ found that

Plaintiff had only: (1) mild limitations in understanding, remembering, or applying

information; (2) moderate limitations in interacting with others; (3) mild limitations in

concentrating, persisting, and maintaining pace; and (4) moderate limitations in adapting

and managing himself. Thus the ALJ concluded that Paragraph B criteria were not

satisfied.

       When Paragraph B criteria are not satisfied, the relevant listings also have

additional functional criteria known as “Paragraph C criteria,” used to evaluate “serious

and persistent” mental disorders. Paragraph C criteria require a medically documented

3
  As Plaintiff’s arguments relate only to his mental impairments, the Court does not
discuss Plaintiff’s physical impairments.
4
 These criteria became effective January 17, 2017, and apply to claims that were pending
at that time. See Revised Medical Criteria for Evaluating Mental Disorders, 81 Fed. Reg.
66,137, 66,138. (Sept. 26, 2016) (stating that new rule applies to pending claims).

                                             4
history of the existence of the disorder for at least two years, with evidence of (1) medical

treatment, mental health therapy, psychosocial support, or a highly structured setting that is

ongoing and that diminishes the symptoms and signs of the claimant’s disorder and (2)

marginal adjustment, meaning a minimal capacity to adapt to changes in one’s

environment or to demands that are not already part of one’s daily life. Here, the ALJ

concluded that Paragraph C criteria were not satisfied.

         The ALJ further determined that Plaintiff had the residual functional capacity

(RFC) to perform medium work as defined in 20 C.F.R 404.1567(c) in that he (1) can lift,

carry, push, or pull 50 pounds occasionally and 25 pounds frequently and (2) can sit, stand,

or walk for six hours in an eight-hour work day; but Plaintiff (3) is limited to simple,

routine tasks with minimal changes in job setting and duties and (4) can do no handling of

customer complaints, no fast-paced production work, no contact with the public, and only

occasional contact with co-workers and supervisors. In support of this determination, the

ALJ noted the following from Plaintiff’s medical and psychological records. 5

         In May and June 2011, Plaintiff experienced stress due to a divorce but was working

and keeping busy, spending time with friends, and denied suicidal ideations.

Tr. 1202-1210. In December 2011, Dr. Kurtis, a VA psychiatrist, noted that Plaintiff was

stable psychiatrically and not taking any medications. Tr. 1165. In July 2012, Plaintiff

spoke with LCSW Jane Tomory and denied any mental health problems. Tr. 1156. In

September 2013, Plaintiff spoke with LMSW Laura Riegler and reported that he did not

5
    All records are from the John Cochran VA Medical Center unless otherwise noted.
                                              5
want to take any psychiatric medications but was drinking as a coping method. He denied

thoughts of suicide and declined an appointment at the VA PTSD clinic. Tr. 1154.

       At his C&P exam with Dr. Ritchhart in September 2013, he reported that he spent

his time working on cars, doing chores, fishing, taking care of his daughter, and going to

bars with friends. Tr. 1147. In July 2014, Plaintiff spoke again with Ms. Riegler and

reported that he was “doing okay,” working in the yard, and enrolled in college classes.

Tr.1127. In June 2015, after the altercation with his sister, police accompanied him to the

SSM Health DePaul emergency room (Dr. William Suk), where he stated that his sister and

girlfriend had confronted him about his drinking. He denied suicidal or homicidal

ideations or plans. Tr. 1256.

       VA records (Dr. Atthar Naeem) indicate that Plaintiff overdosed on Vicodin on

October 15, 2015, after his girlfriend broke up with him (Tr. 951), but he reestablished

outpatient therapy with Ms. Rieger shortly thereafter and discussed coping strategies;

Plaintiff denied suicidal plans. Tr. 942-943. On October 21, 2015, he spoke with LMSW

Meghan Voorhees and reported that he had been hunting with a friend. Tr. 928. On

October 29, 2015, he reported to Ms. Voorhees that he spent the weekend with his

daughter, watched her cheer at a school game, and carved a pumpkin with her. Tr. 920.

On November 5, 2015, Plaintiff was examined by a psychiatrist, Dr. Thena Poteat, after his

ex-girlfriend called 911 due to a perceived suicide risk. Dr. Poteat noted that Plaintiff was

anxious, irritable, and angry but that Plaintiff explicitly denied aggressive or suicidal

thoughts. Tr. 887.     On November 16, 2015, he was “doing great” on sertraline.

                                              6
Tr. 764. On December 6, 2015, Plaintiff went to the emergency room after overdosing on

morphine (prescribed for a splenic infarction), citing the break-up with his girlfriend. Tr.

664, 671. He was transferred to the behavioral health unit and discharged on December 7,

2015. Tr. 644.

       On January 12, 2016, Plaintiff reported that things were “pretty good” and he was

moving on, renovating his house, and selling items on Craigslist. Tr. 592. On March 4,

2016, a VA nurse, Kermit Johnson, visited Plaintiff and found him “to be in great spirits.”

Tr. 545. On August 8, 2016, Dr. Curtis noted that Plaintiff was keeping busy with home

projects and going camping. Tr. 1375. On October 31, 2016, Mr. Johnson reported that

Plaintiff was happy with his progress; he had built a greenhouse and was looking forward

to a fish fry and a trip to Florida. Tr. 1332. His mood and affect were normal, and he

stated that his PTSD symptoms were not a distraction from his daily life. Tr. 1335-1336.

On December 12, 2016, Mr. Johnson reported that Plaintiff was cooking chili, smiling and

laughing, and talking with his brother about upcoming events. Tr. 1308.

       Based on the totality of Plaintiff’s treatment records, while the ALJ acknowledged

that Plaintiff had brief instances of deterioration due to divorce and a subsequent break-up,

she also noted that “these episodes were many years apart” and, thus, ultimately found that

“overall, the claimant’s daily activities are inconsistent with someone who is disabled.”

The ALJ gave great weight to Dr. Ritchart’s opinion, from September 2013, that Plaintiff’s

PTSD does not preclude him from sustaining physical or sedentary employment but that

Plaintiff’s “difficulty in maintaining social alliances” indicated an autonomous work

                                             7
environment. Tr. 1146. The ALJ also gave great weight to the similar determination of

the non-examining State agency psychological consultant, Dr. Stephen Scher, who

reviewed Plaintiff’s records in May 2016 and concluded that Plaintiff was able to perform

simple and moderately complex tasks not requiring significant contact with peers,

supervisors, or the public. Tr. 64. The ALJ found these opinions consistent with

Plaintiff’s treatment records and activities of daily living. For the same reasons, the ALJ

gave great weight to Plaintiff’s GAF scores ranging in the 50s during the relevant period. 6

Additionally, the ALJ gave great weight to the opinion of a non-examining State agency

physician’s finding that Plaintiff could perform a full range of medium work. 7 The ALJ

found this consistent with Plaintiff’s lack of physical conditions and his active lifestyle.

         Conversely, the ALJ gave little weight to Plaintiff’s VA disability rating (Tr. 240)

because it did not explain the basis for Plaintiff’s PTSD and because records from the VA

medical center did not show signs over a 12-month period reflecting a marked or extreme

limitation in mental functioning. The ALJ reasoned that, although Plaintiff may have

been experiencing deterioration at the time of the rating, he had been stable prior to that

point and showed improvement afterward.

         Finally, the ALJ found that Plaintiff could perform certain jobs listed in the

Dictionary of Occupational Titles (DOT) such as lab equipment cleaner, auto-body repair

6
    Plaintiff had a GAF of 58 in October 2016. Tr. 1303, 1307, 1311, 1314, 1321, 1331.
7
  Neither the ALJ’s decision nor the parties’ briefs or statements of fact provide this
physician’s name, the date of submission, or a citation to the record regarding this opinion.
The Court assumes that this is a reference to the RFC assessment by Dr. Michael O’Day on
June 1, 2016. Tr. 63.
                                               8
helper, and order filler, which the VE testified a hypothetical person with Plaintiff’s RFC

and vocational factors (age, education, work experience) could perform and that were

available in significant numbers in the national economy. Accordingly, the ALJ found

that Plaintiff was not disabled as defined under the Social Security Act.

       Plaintiff filed a timely request for review by the Appeals Council, which denied his

request June 7, 2016. Thus, Plaintiff has exhausted all administrative remedies, and the

ALJ’s decision stands as the final agency action now under review. In his sole point,

Plaintiff argues that the ALJ’s determination of his RFC is not supported by substantial

evidence because the ALJ relied on the opinions of Dr. Ritchhart and the non-examining

doctors and did not accord sufficient weight to the VA disability rating.

                                      DISCUSSION

       Statutory Framework

       To be entitled to benefits, a claimant must demonstrate an inability to engage in

substantial gainful activity which exists in the national economy, by reason of a medically

determinable impairment which has lasted or can be expected to last for not less than 12

months. 42 U.S.C. § 423(d)(1)(A). The Commissioner has promulgated regulations,

found at 20 C.F.R. § 404.1520, establishing a five-step sequential evaluation process to

determine disability. The Commissioner begins by deciding whether the claimant is

engaged in substantial gainful activity. If not, the Commissioner decides whether the

claimant has a severe impairment or combination of impairments. A severe impairment is

one that significantly limits a person’s physical or mental ability to do basic work

                                             9
activities. 20 C.F.R. § 404.1520(c). A special technique is used to determine the severity

of mental disorders. As detailed more fully above, this technique calls for rating the

claimant’s degree of limitations in four areas of functioning, specifically the ability to: (1)

understand, remember, or apply information; (2) interact with others; (3) concentrate,

persist, or maintain pace; and (4) adapt or manage oneself. 20 C.F.R. § 404.1520a(c)(3).

       If the impairment or combination of impairments is severe and meets the duration

requirement, the Commissioner determines at step three whether the claimant’s

impairment meets or is medically equal to one of the deemed-disabling impairments listed

in the Commissioner’s regulations. If not, the Commissioner asks at step four whether the

claimant has the RFC to perform his past relevant work. If the claimant cannot perform

his past relevant work, the burden of proof shifts at step five to the Commissioner to

demonstrate that the claimant retains the RFC to perform work that is available in the

national economy and that is consistent with the claimant’s vocational factors – age,

education, and work experience. See, e.g., Halverson v. Astrue, 600 F.3d 922, 929 (8th

Cir. 2010). When a claimant cannot perform the full range of work in a particular

category of work (medium, light, and sedentary) listed in the regulations, the ALJ must

produce testimony by a vocational expert (or other similar evidence) to meet the step-five

burden. See Baker v. Barnhart, 457 F.3d 882, 894 (8th Cir. 2006).

       Standard of Review

       In reviewing the denial of Social Security disability benefits, a court must review

the entire administrative record to determine whether the ALJ’s findings are supported by

                                              10
substantial evidence on the record as a whole. Johnson v. Astrue, 628 F.3d 991, 992 (8th

Cir. 2011). The court “may not reverse merely because substantial evidence would

support a contrary outcome.” Id. “Substantial evidence is that which a reasonable mind

might accept as adequate to support a conclusion.” Id. A reviewing court must consider

evidence that both supports and detracts from the ALJ’s decision. Chaney v. Colvin, 812

F.3d 672, 676 (8th Cir. 2016). If it is possible to draw two inconsistent positions from the

evidence and one of those positions represents the Commissioner’s findings, the court must

affirm the decision of the Commissioner. Id. In other words, a court should “disturb the

ALJ’s decision only if it falls outside the available zone of choice.” Papesh v. Colvin, 786

F.3d 1126, 1131 (8th Cir. 2015). A decision does not fall outside that zone simply

because the reviewing court might have reached a different conclusion had it been the

finder of fact in the first instance. Id. The Court defers heavily to the findings and

conclusions of the Social Security Administration. Hurd v. Astrue, 621 F.3d 734, 738 (8th

Cir. 2010).

       Arguments of the Parties

       Plaintiff asserts that the ALJ’s RFC finding is not supported by substantial evidence

in that the ALJ relied heavily on Dr. Ritchhart’s opinion and accorded little weight to the

VA disability rating. More specifically, Plaintiff argues that: (1) some of Dr. Ritchhart’s

findings do not support the ALJ’s RFC determination; (2) Dr. Ritchhart’s opinion from

2013 fails to account for Plaintiff’s subsequent difficulties; (3) the non-examining doctor’s

report also pre-dates Plaintiff’s suicide attempts; (4) the ALJ “fail[ed] to offer a legally

                                              11
sufficient rationale relative to consistency/credibility; and (5) because the ALJ’s RFC was

unsupported, the hypothetical posed to the VE was flawed, so her testimony has no value.

Plaintiff does not challenge the ALJ’s step-two findings pursuant to 20 C.F.R. §404.1520a.

Defendant counters that: (1) the evidence supports the ALJ’s RFC determination; (2) the

ALJ was entitled to accord weight to the non-examining doctor’s opinion, which was

consistent with other evidence; and (3) Plaintiff’s subjective complaints were inconsistent

with the record as a whole.

       Analysis

       In essence, Plaintiff simply challenges the ALJ’s allocation of weight to the

evidence in the record in arriving at Plaintiff’s RFC. “Because a claimant’s RFC is a

medical question, an ALJ’s assessment of it must be supported by some medical evidence

of the claimant’s ability to function in the workplace.” Hensley v. Colvin, 829 F.3d 926,

932 (8th Cir. 2016). Under the applicable social security regulations, 8 the opinion of a

treating physician is “normally entitled to great weight.” Thomas v. Berryhill, 881 F.3d

672, 675 (8th Cir. 2018) (citation omitted). However, “there is no requirement that an

RFC finding be supported by a specific medical opinion.” Hensley, 829 F.3d at 932. The

8
 For claims filed on or after March 27, 2017, the regulations have been amended to
eliminate the treating physician rule. The new regulations provide that the Social Security
Administration “will not defer or give any specific evidentiary weight, including
controlling weight, to any medical opinion(s) or prior administrative medical finding(s),
including those from your medical sources,” but rather, the Administration will consider
all medical opinions according to several enumerated factors, the “most important” being
supportability and consistency. 20 C.F.R. § 404.1520c. Plaintiff’s claim pre-dates the
amended rule, but the distinction is immaterial here, as Dr. Ritchhart’s opinion is
consistent with other evidence in the record.
                                            12
ALJ reviews the record as a whole. Id. Importantly, a claimant’s VA disability rating is

not binding; the ALJ may give it limited weight if she finds it inconsistent with the record

as a whole. Smith v. Colvin, 756 F.3d 621, 625 (8th Cir. 2014). That is precisely the case

here.

        Drs. Ritchhart, Scher, and O’Day unanimously opined that Plaintiff was capable of

work despite his limitations. The ALJ chronicled Plaintiff’s treatment history in detail as

summarized above. She acknowledged episodes of mental deterioration prompted by life

events but also noted multiple examples of Plaintiff’s overall mental abilities (e.g.

enrolling in school, caring for his daughter and pets, socializing with friends) and physical

capabilities (e.g., hunting, fishing, renovations, auto repair) throughout the relevant period.

The Court agrees with the ALJ’s conclusion that neither Plaintiff’s treatment records nor

his activities of daily living indicate an inability to work. The ALJ properly relied on the

doctors’ opinions, and her resulting decision was well within the available zone of choice.

The ALJ was free to discount Plaintiff’s VA rating, which contained no supporting

explanation and was inconsistent with the record as a whole. Additionally, an ALJ “may

decline to credit a claimant’s subjective complaints if the evidence as a whole is

inconsistent with the claimant’s testimony.” Julin v. Colvin, 826 F.3d 1082, 1086 (8th

Cir. 2016).

        Though Plaintiff emphasizes those portions of the record reflecting discrete coping

crises, this Court may not reverse simply because some evidence would have supported a

different outcome. Johnson, 628 F.3d at 992. It the ALJ’s task to resolve conflicts in the

                                              13
evidence. Hacker v. Barnhart, 459 F.3d 934, 936 (8th Cir. 2006). If it is possible to draw

two inconsistent positions from the evidence and one of those positions represents the

ALJ’s findings, the Court must affirm the decision. Chaney, 812 F.3d at 676. Mindful of

this Court’s standard of review, the Court finds the ALJ’s assignment of weight reasonable

on this particular record.

       Finally, because the Court finds the ALJ’s RFC supported by the evidence,

Plaintiff’s dependent challenge to the value of the VE’s testimony based on that RFC

necessarily fails as well.

                                    CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that the decision of the Commissioner is

AFFIRMED. A separate Judgment shall accompany this Memorandum and Order.


                                                _______________________________
                                                AUDREY G. FLEISSIG
                                                UNITED STATES DISTRICT JUDGE

Dated on this 22nd day of March, 2019.




                                           14
